                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

ORTHO SOLUTIONS, LC d/b/a                                 )
DYNAFLEX,                                                 )
                                                          )
                     Plaintiff,                           )
                                                          )
           v.                                             )      CASE NO. 4:19CV1307 HEA
                                                          )
ERIC SANCHEZ,                                             )
                                                          )
                     Defendant.                           )

                            OPINION, MEMORANDUM AND ORDER

           This matter is before the Court on Plaintiff’s Motion for Temporary

Restraining Order, [Doc. No. 6] and Defendant’s Motion to Dismiss and/or

Transfer, [Doc. No. 14]. On May 29, 2019, the Court heard oral arguments on

both motions. Furthermore, additional time was allowed for the parties to submit

further memoranda.

           The Court’s Order addresses Defendant’s motion to dismiss for improper

venue pursuant to Rule 12(b)(3) and § 1406(a) and motion to transfer venue

pursuant to § 1404(a).

                                                        FACTS 1




1
    The following facts are set out in Plaintiff’s Verified Complaint.
      DynaFlex is headquartered in St. Ann, Missouri. For over 50 years,

DynaFlex has manufactured and distributed products worldwide in five dental

related markets: Orthodontic Products, Orthodontic Laboratory, Dental

Sleep Medicine, Clear Aligners and Digital Office Solutions. Over the course of

the years of operation, DynaFlex has created a substantial and significant customer

base and reputation for its products and customer service.

      Effective March 28, 2016, Sanchez began his employment at DynaFlex as a

sales representative/territory manager. Sanchez’s territory was in California,

specifically from Santa Barbara to San Diego and everything in between. In his

role, Sanchez was selling DynaFlex products and services within interstate

commerce as DynaFlex’s products were shipped from warehouses located in St.

Louis, Missouri for sales worldwide. Sanchez reported to the Vice President of

Sales, who was located at headquarters in St. Ann, Missouri.

      In his position as sales representative/territory manager, Sanchez had access

to confidential information pertaining to DynaFlex’s customers and products.

Because of Sanchez’s direct involvement in the expansion of DynaFlex’s sales

within his California territory, he participated in the creation of DynaFlex’s trade

secrets involving those customers within his territory. For this reason, DynaFlex

required as a condition of his employment that Sanchez execute the Non-

Competition and Confidentiality Agreement.


                                          2
      On March 28, 2016, Sanchez (while attending training physically at

DynaFlex’s headquarters in St. Ann, Missouri) accepted the terms and signed the

Non-Competition and Confidentiality Agreement with DynaFlex (the

“Agreement”). The Agreement prohibits Sanchez from working with a competitor

of DynaFlex for two (2) years after employment with DynaFlex. Specifically,

Section 1(a) of the Agreement provides:

      Non-Competition Agreement. Employee agrees that during Employee’s
      employment with Company and for two (2) years after such employment
      shall have terminated for any reason, Employee shall not in any manner or in
      any capacity, directly or indirectly;

             (a)own, manage, control or participate in the ownership, management,
      operation or control of or have any interest, financial or otherwise, in or act
      as an officer, director, partner, member, manager, employee, agent,
      representative, consultant or independent contractor of, or assist in any way
      in, or assist any individual or entity in the conduct of, any business locate in
      or doing business in North America which is engaged in any business
      competitive to and/or with any business now or at any time during the period
      hereof engaged in by Company or any subsidiary, parent or affiliate of
      Company.

      The Agreement further prohibits Sanchez from soliciting DynaFlex’s clients

or customers, which is set forth in Section 1(c) of the Agreement as follows:

           Non-Competition Agreement. Employee agrees that during
      Employee’s employment with Company and for two (2) years after such
      employment shall have terminated for any reason, Employee shall not in any
      manner or in any capacity, directly or indirectly;


            (c) divert or attempt to divert clients or customers (whether or not
      such persons have done business with Company once or more than once) or
      accounts of Company.
                                          3
      Additionally, the Agreement prohibits Sanchez from disclosing DynaFlex’s

confidential and proprietary information, as set forth in Section 3:

            Non-Disclosure of Confidential & Proprietary Information. Employee
      acknowledges that Confidential & Proprietary Information is important to
      and greatly affects the success of Company in competitive marketplace.
      Employee further agrees that while employed by Company and at all times
      thereafter, regardless of how, when and why such employment ends,
      Employee shall hold in the strictest confidence, and shall not disclose,
      duplicate and/or use for Employee or any other person or entity any
      Confidential & Proprietary Information without the prior written consent of
      a duly authorized officer of Company, or unless required to do so in order to
      perform Employee’s responsibilities while employed by Company.
      Employee acknowledges that Employee is subject to and this Agreement is
      governed by the Missouri Uniform Trade Secrets Act.

The Agreement defines confidential and proprietary information in Section 2(a) as

follows:

             “Confidential & Proprietary Information”: Defined. In the course of
      performing responsibilities as an employee of Company, Employee may
      come into possession of technical, financial and/or business information
      pertaining to Company which is not published or readily available to the
      public, including, but not limited to, any and all trade secrets, bids,
      proposals, plans, projections, strategies, designs, computer software, source
      code, patents, trademarks, copyrights, inventions, procedures, training
      methods, techniques, know how, methods of operation, marketing concepts
      and plans, manual, mailing lists, pricing lists, and information, sources of
      supplies, costs of products, rebates, and lists of and other information
      pertaining to and/or received from customers and/or suppliers and Employee
      Work Product as described in Section 2(b) hereof (“Confidential &
      Proprietary Information”). In addition, Employee may during the course of
      employment with Company receive training and instruction pertaining to the
      business of Company.



                                          4
       During his employment with DynaFlex, Sanchez acquired significant

confidential and proprietary information and trade secrets of DynaFlex, including

without limitation: (a) access and knowledge concerning DynaFlex’s information

relating to customers within his territory; (b) access and knowledge regarding

DynaFlex’s pricing overall and to specific customers; (c) access and knowledge

regarding DynaFlex’s product lines; and (d) access and knowledge regarding the

specific requirements, specifications and purchases of customers within

his territory.

       Additionally, during Sanchez’s employment with DynaFlex, he was directly

involved in the development and expansion of DynaFlex’s customers within his

California territory.

       On April 15, 2019, Sanchez resigned from DynaFlex. On April 17, 2019,

Ms. Miller, General Counsel of DynaFlex, sent Sanchez a letter confirming that his

resignation was effective immediately and requested, among other things, that he

sign the enclosed Certificate of Compliance. Additionally, Ms. Miller warned

Sanchez that whether or not he signed the Certificate of Compliance, DynaFlex

will enforce the Non-Competition and Confidentiality Agreement. Sanchez

disregarded Ms. Miller’s communications and never signed the Certificate of

Compliance.




                                         5
      After Sanchez’s departure from DynaFlex, based on certain information and

facts, DynaFlex has reason to believe that Sanchez has breached and continues to

breach his contractual obligations with DynaFlex. Specifically, Sanchez is

working for Henry Schein, a direct competitor of DynaFlex. A DynaFlex employee

observed Sanchez working the Henry Schein booth at the American Association of

Orthodontists (“AAO”) Conference held in Los Angeles, California.

Henry Schein is in the same industry and directly competes with DynaFlex in

orthodontic products, sleep apnea devices and clear aligners.

      Additionally, upon information and belief, Sanchez has been in contact with

or intends to divert DynaFlex’s customers to Henry Schein in violation of the

Agreement. In fact, Sanchez told certain employees at DynaFlex that DynaFlex

will “take a major hit” in Sanchez’s territory.

      On May 6, 2019, DynaFlex sent a cease and desist letter to Sanchez

regarding his violations of the Agreement. Additionally, on May 6, 2019,

DynaFlex sent a cease and desist letter to Henry Schein advising it of Sanchez’s

violations of the Agreement.

      On May 7, 2019, counsel for Henry Schein acknowledged the cease and

desist letter and advised DynaFlex that he was reviewing the matter.

                        PROCEDURAL BACKGROUND




                                           6
      On May 14, 2019, Plaintiff filed a Verified Complaint against Defendant.

Therein, Plaintiff alleges claims against Defendant for breach of contract, violation

of the Defend Trade Secrets Act, and violation of the Missouri Uniform Trade

Secrets Act. Plaintiff seeks the entry of a temporary restraining order, preliminary

and permanent injunction against Defendant enjoining him

      (i)     With respect to confidential and proprietary information (including
              trade secrets) of DynaFlex, from disclosing, using, or providing any
              such documents, information, or trade secrets, directly or indirectly, to
              anyone, except for the return of such documents, information, or trade
              secrets directly to DynaFlex or its attorneys;

      (ii)    During the period of two (2) years following the date of termination of
              Sanchez’s employment with DynaFlex, from acting, directly or
              indirectly (whether as an owner, employee, consultant, independent
              contractor or any other role) in any capacity with a company
              that directly competes with DynaFlex including Henry Schein; and

      (iii)   During the period of two (2) years following the date of termination of
              Sanchez’s employment with DynaFlex, calling upon, soliciting,
              diverting, attempting to call upon, solicit, or divert (or assist in any of
              the foregoing), or accept business from/do business with any
              customer/potential customer of DynaFlex that was a
              customer/potential customer during Sanchez’s employment with
              DynaFlex.

      Plaintiff also seeks monetary damages.

      On May 28, Defendant moved to dismiss the Verified Complaint for

improper venue, under Federal Rules of Civil Procedure, 12(b)(3) and 28 U.S.C. §

1406(a). Alternative to dismissal, Defendant moves for an order transferring the

case to the Central District of California, Southern Division pursuant to 28 U.S.C.


                                            7
§ 1406(a) or 28 U.S.C. § 1404(a). The Court’s Order addresses Defendant’s

motion to dismiss for improper venue pursuant to Rule 12(b)(3) and § 1406(a) and

motion to transfer venue pursuant to § 1406(a) and § 1404(a).

                                    DISCUSSION

                           Dismissal for Improper Venue

      Section 1406(a) provides that “[t]he district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in

the interest of justice, transfer such case to any district or division in which it could

have been brought.” Rule 12(b)(3) states that a party may move to dismiss a case

for “improper venue.” “These provisions therefore authorize dismissal [or transfer,

in the case of § 1406(a)] only when venue is ‘wrong’ or ‘improper’ in the forum in

which it was brought.” Atl. Marine Constr. Co. v. U.S. Dist. Court of W. Dist. of

Tex., 571 U.S. 49, 55 (2013). The question of whether venue is “wrong” or

“improper” is generally governed by 28 U.S.C. § 1391. Id. That provision states

that “[e]xcept as otherwise provided by law ... this section shall govern the venue

of all civil actions brought in district courts of the United States.” Id. (quoting §

1391(a)(1) (emphasis added)). Section 1391 further provides that:

      a civil action may be brought in—(1) a judicial district in which any
      defendant resides, if all defendants are residents of the State in which the
      district is located; (2) a judicial district in which a substantial part of the
      events or omissions giving rise to the claim occurred, or a substantial part of
      property that is the subject of the action is situated; or (3) if there is no
      district in which an action may otherwise be brought as provided in this
                                            8
      section, any judicial district in which any defendant is subject to the court’s
      personal jurisdiction with respect to such action.

§ 1391(b). The Supreme Court has stated that “[w]hen venue is challenged, the

court must determine whether the case falls within one of the three categories set

out in section 1391(b).” Atlantic Marine Const. Co., 571 U.S. at 56. “If it does,

venue is proper; if it does not, venue is improper, and the case must be dismissed

or transferred under section 1406(a).” Id.

      When reviewing a motion to dismiss under Rule 12(b)(3), the Court applies

the same standard used for other motions to dismiss. Transocean Grp. Holdings

Pty Ltd. v. S.D. Soybean Processors, 505 F. Supp. 2d 573, 575 (D. Minn. 2007);

Fitzgibbons v. Hill-Rom Co., No. 12-4009, 2012 WL 12548936, at *3 (D.S.D. Jun.

28, 2012) (J. Schrier) (citing Transocean Grp. Holdings, 505 F. Supp. 2d at 575)).

      The Court must construe all facts in the light most favorable to the non-

moving party, and take the facts alleged in the complaint as true. Id. Unlike

motions to dismiss under Rule 12(b)(6), when ruling on a motion to dismiss for

improper venue, the court may consider matters outside the pleadings. Spanier v.

Am. Pop Corn Co., No. 15-4071, 2016 WL 1465400, at *10 (N.D. Iowa Apr, 14,

2016). The defendant, as the moving party, has the burden of establishing that

venue is improper. United States v. Orshek, 164 F.2d 741, 742 (8th Cir. 1947);

Shaffer v. Health Acquisition Co., LLC2019 WL 1049392, at *6 (W.D. Mo. Mar. 5,



                                             9
2019); RightCHOICE Managed Care, Inc. v. Hosp. Partners, Inc., 2019 WL

302515, at *4 (W.D. Mo. Jan. 23, 2019) (citing Orshek, 164 F.2d at 742).

           Under 28 U.S.C. § 1406, if a plaintiff files a case in the wrong venue, the

district court “shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).

A district court has the discretion to either dismiss a plaintiff’s claims or transfer

the case, sua sponte. See De La Cruz v. United States, No. 4:14CV3160, 2014 WL

4705145, at *2 (D. Neb. Sept. 22, 2014); Camacho-Corona v. Douglas Cty. Dep't

of Corr., No. 8:12CV132, 2012 WL 3112020, at *4 (D. Neb. July 31, 2012).

           The averments in Plaintiff’s Complaint establish that this Court is the

improper venue for this case. Rather, it appears that the proper venue for Plaintiff’s

case under 28 U.S.C. § 1391(b)(1) or (2) is the United States District Court for the

Central District of California, Southern Division since that is where the events or

omissions giving rise to Plaintiff’s claims seem to have occurred. 2

           Plaintiff argues that this Court is proper because of the time and action

Defendant spent and took in Missouri for his employment. These factors,

however, are not the salient inquiries, rather, the Court must analyze the actions

giving rise to Plaintiff’s claims. The actions giving rise to Plaintiff’s claims are

those action which Plaintiff claims Defendant took in contravention of his Non-


2
    There is no dispute that Defendant resides in the Central District of California, Southern Division.

                                                            10
Compete Agreement and misappropriation of Plaintiff’s proprietary information.

These actions all arose in the Central District of California, Southern Division.

Defendant was employed as a sales representative in California. His interactions

with customers occurred within his territory. Plaintiff claims Defendant began

working for its competitor, Henry Schein in California. Plaintiff claims Defendant

is using its proprietary information in his employment with Henry Schein in

California. None of the actions giving rise to the claims against Defendant have

occurred within this district. “In reviewing a motion under § 1391([b])(2), the

Court should focus on the relevant alleged wrongful activities of the defendant, not

on the activities of the plaintiff or the lawful conduct of either party.” Schlafly v.

Eagle Forum, 2017 WL 3996224, at *5 (E.D. Mo. Sept. 7, 2017) (citing Woodke v.

Dahm, 70 F.3d 983, 985 (8th Cir. 1995)).

                                   CONCLUSION

      Based upon the foregoing analysis, proper venue is the United States District

Court for the Central District of California, Southern Division. The Court finds

that the interests of justice require transfer rather than dismissal.

      Accordingly,

      IT IS HEREBY ORDERED that the Motion to Dismiss or Transfer, [Doc.

No. 14] is granted.




                                           11
      IT IS FURTHER ORDERED that the Motion for Temporary Restraining

Order [Doc. No. 6] remains pending for consideration by the Transferee Court.

      IT IS FURTHER ORDERED that the Clerk of this Court shall transfer this

case to the United States District Court for the Central District of California,

Southern Division.

      Dated this 12th day of June, 2019.




                                        ________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                           12
